Williams, J.:
The order appealed from must be reversed, and the proceeding remitted to the Ontario County Court, for the exercise of the discretion conferred upon it as to the confirmation of the inquisition .and the appointment of a committee.
The ground upon which the county judge decided the motion was, that neither the petition and affidavits, nor the inquisition, were sufficient to authorize the appointment of a committee, although he expressed the opinion that the evidence before the jury was sufficient to authorize a finding of lunacy. Whatever defects there may have been in the petition and affidavits, the proceeding having resulted in an inquisition, if such inquisition was sufficient to bring the case within the statute, thé court should have confirmed *6the same and appointed the committee, or, at least, have exercised the discretion conferred upon it, and should not have dismissed the petition for defects therein. (Matter of Zimmer, 15 Hun, 214.)
The authority of the court in these proceedings is purely statutory. The real scheme and purpose of the statute is to provide for the appointment of a committee whenever the person is incompetent to manage his affairs, to the end that his property may he cared for and preserved. Section 340 of the Code óf Civil Procedure provides that the jurisdiction of the County Court extends to proceedings. for the custody of the person and the care of the property of persons who are incompetent to manage their affairs by reason of lunacy, idiocy or habitual drunkenness, .and for the appointment of committees of the persons or property of. such incompetent persons. Section 7 of the Statutory Construction Law (Laws of 1892, chap. 677) provides “the terms lunatic and lunacy include every kind of unsoundness of mind except idiocy.”
- The inquisition in this case found that the respondent “ is an incompetent person and unfit to manage his affairs; that such infirmity manifests itself in weakness of mind.” The fair meaning of this finding is that the respondent was afflicted with weakness- of mind to such an extent as to render him incompetent-and unfit to manage his affairs. While mere weakness of mind could not be regarded as an unsoundness, yet, if the weakness is so great as-to render a person incompetent and unfit to manage his affairs, clearly such condition must lie regarded as covered by the expression in the Statutory Construction Law as “unsonndness of mind; ” and .not amounting,' in the respondent, to idiocy, it must be.covered, by the definition of lunatic and lunacy.
It is not essential that the inquisition should use the precise language of the statute. Any language which fairly brings the case within the statute is sufficient.
The county judge seems to have been of the opinion that the weakness of mind must have been such as to amount to imbecility in order to bring it within the statute, but that is not true. As said by ' Danfokth, J-., in Riggs v. American Tract Society (95 N. Y. 511): “ One may be of unsound mind and yet be neither an idiot nor' an imbecile.”
Our conclusion is that the inquisition,' in effect, found- the *7respondent a lunatic, under the definition of that term by the Statutory Construction Law, and that the court was authorized to appoint the committee.
The order must, therefore, be reversed, and the proceedings remitted to the Ontario County Court for the exercise of the discretion conferred upon it as to the confirmation of the inquisition, and the appointment of a committee, and in case a committee is appointed, the order should direct the payment by the committee to the appellant of the costs of this appeal.
All concurred.
Order reversed and proceedings remitted to Ontario County Court for the exercise of the discretion conferred upon it as to the confirmation of the inquisition, and for the appointment of a committee, and in case a committee is appointed the order should direct the payment by the committee to the appellant of the costs of this appeal.